            Case 1:18-cv-11989-RA Document 12 Filed 03/05/19 Page 1 of 1



COWAN, LIEBOWITZ & LATMAN, P.C.
Eric J. Shimanoff (ejs@cll.com)
114 West 47th Street
New York, New York 10036
(212) 790-9200
Attorneys for Defendants

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CANDI STATON PRODUCTIONS, INC.,

                               Plaintiff,
                                                            Civil Action No. 1:18-CV-11989 (RA)
       v.

WARNER BROS. RECORDS INC.,

                               Defendant.



       PLEASE TAKE NOTICE that the undersigned appears as attorney for Defendant Warner

Bros. Records Inc., herein, and requests that copies of all papers in this action be served on him

at the address stated below.

Dated: New York, New York                    Respectfully submitted,
       March 5, 2019
                                             COWAN, LIEBOWITZ & LATMAN, P.C.

                                             By:    s/ Eric J. Shimanoff
                                                    Eric J. Shimanoff (ejs@cll.com)
                                             114 West 47th Street
                                             New York, NY 10036-1525
                                             (212) 790-9200

                                             Attorneys For Defendant
